Case 14-01454-JNP             Doc 306     Filed 05/14/20 Entered 05/14/20 16:45:35             Desc Main
                                         Document      Page 1 of 3



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)
  Edmond M. George, Esquire
  Angela L. Mastrangelo, Esquire
  Obermayer Rebmann Maxwell & Hippel LLP
  1120 Route 73, Suite 420
  Mount Laurel, NJ 08054
  (856) 795-3300
  (856) 482-0504 (fax)
  edmond.george@obermayer.com
  angela.mastrangelo@obermayer.com
  Special Counsel for Chapter 7 Trustee, John W.
  Hargrave

  In re:                                                       Chapter 7

            LOCALBIZUSA, INC.,                                 Case No. 09-20654 (JNP)

                                     Debtor.


  LOCALBIZUSA, INC., by and through JOHN
  W. HARGRAVE, Chapter 7 Trustee,
                                                               Adversary No. 14-1454 (JNP)
                      Plaintiff,
            v.

  UNIQUE BILLING SOLUTIONS, LLC, a
  Nevada Limited Liability Corporation,
  JEFFREY ROSENBERG, an individual,
  FRANK CAHILL, an individual, and, JOHN
  DOES 1-10, individuals,

                      Defendants.

                                     CERTIFICATION OF SERVICE

 1.        I, Angela L. Mastrangelo:
                 represent the Plaintiff, John W. Hargrave, as chapter 7 Trustee of the estate of
 LocalBizUSA, Inc. in this matter.
                 am the secretary/paralegal for ____________________, who represents the
           _______________ in this matter.
                 am the ______________________ in this case and am representing myself.


 OMC\4848-5463-3660.v1-5/13/20
Case 14-01454-JNP          Doc 306     Filed 05/14/20 Entered 05/14/20 16:45:35         Desc Main
                                      Document      Page 2 of 3



 2.      On May 14, 2020, I sent a copy of the following pleadings and/or documents to the
         parties listed in the chart below:
                Notice of Motion to Compel;
                Motion to Compel;
                Certification of Angela L. Mastrangelo, Esquire, with Exhibits;
                Proposed Order.

 3.      I hereby certify under penalty of perjury that the above documents were sent using the
         mode of service indicated.




         Dated: May 14, 2020                          /s/ Angela L. Mastrangelo
                                                             Signature




                                                 2
 OMC\4848-5463-3660.v1-5/13/20
  Case 14-01454-JNP           Doc 306    Filed 05/14/20 Entered 05/14/20 16:45:35      Desc Main
                                        Document      Page 3 of 3



 Name and Address of Party Served             Relationship of                Mode of Service
                                             Party to the Case
Mr. Jeffrey Rosenberg                          Attorney for          Hand-delivered
c/o Christopher J. Stanchina, Esq.           Defendant Jeffrey       Regular mail
Christopher J. Stanchina, Esquire, LLC          Rosenberg            Certified mail/RR
222 New Road, Suite 206                                              Other DNJ LBR 5005-1
Linwood, New Jersey 08221                                        (As authorized by the Court or by rule.
                                                                 Cite rule if applicable)
Frank Cahill                                    Defendant            Hand-delivered
588 Lake Shore Drive                                                 Regular mail
Parsippany, NJ 07054                                                 Certified mail/RR
frank@frankcahill.com                                                Other DNJ LBR 5005-1
                                                                 (As authorized by the Court or by rule.
                                                                 Cite rule if applicable)




                                                   3
    OMC\4848-5463-3660.v1-5/13/20
